Name: Commission Directive 88/302/EEC of 18 November 1987 adapting to technical progress for the ninth time Council Directive 67/548/EEC on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances
 Type: Directive
 Subject Matter: deterioration of the environment;  research and intellectual property;  health;  environmental policy
 Date Published: 1988-05-30

 Avis juridique important|31988L0302Commission Directive 88/302/EEC of 18 November 1987 adapting to technical progress for the ninth time Council Directive 67/548/EEC on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances Official Journal L 133 , 30/05/1988 P. 0001 - 0127 Finnish special edition: Chapter 15 Volume 14 P. 0003 Swedish special edition: Chapter 15 Volume 14 P. 0003 COMMISSION DIRECTIVE of 18 November 1987 adapting to technical progress for the ninth time Council Directive 67/548/EEC on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (87/302/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 67/548/EEC of 27 June 1967 on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (1), as amended for the sixth time by Directive 79/831/EEC (2), and in particular Article 19 thereof, Whereas Article 3 (1) of Directive 67/548/EEC provides that the physico-chemical properties, toxicity and ecotoxicity of the substances and preparations shall be determined according to the methods specified in Annex V; Whereas Article 3 (2) of Directive 67/548/EEC provides that the real or potential environmental hazard of a substance or preparation shall be assessed according to the characteristics set out in Annexes VII and VIII; Whereas Annex V to the version introduced by Commission Directive 84/449/EEC (3) presently contains only those test methods corresponding to the characteristics detailed in Annex VII and it is necessary also to make available test methods corresponding to the characteristics detailed in Annex VIII; Whereas the provisions of this Directive are in accordance with the opinion of the Committee for the Adaptation to Technical Progress of the Directives on the Removal of Technical Barriers to Trade in Dangerous Substances and Preparations, HAS ADOPTED THIS DIRECTIVE: Article 1 The text of the Annex to this Directive is added to Annex V to Directive 67/548/EEC. Article 2 Member States shall adopt and publish before 31 December 1988 the measures needed to comply with this Directive and shall immediately inform the Commission thereof. They shall apply those measures by 30 June 1989 at the latest. Article 3 This Directive is addressed to the Member States. Done at Brussels, 18 November 1987. For the Commission Stanley CLINTON DAVIS Member of the Commission (1) OJ No 196, 16.8.1967, p. 1/67. (2) OJ No L 259, 15.10.1979, p. 10. (3) OJ No L 251, 19.9.1984, p. 1. ANNEX The test methods described herein are for the determination of some of the toxicological and ecotoxicological properties listed in Annex VIII to Council Directive 79/831/EEC. Test methods appropriate to level 1 and level 2 of Annex VIII are described, but the tests are not subdivided as a function of the different levels.